Case: 16-50113      Document: 00513788636         Page: 1    Date Filed: 12/07/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                    No. 16-50113                             FILED
                                  Summary Calendar                    December 7, 2016
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JORGE ALEJANDRO ORTIZ-VALDES,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 2:11-CR-2329-1


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Jorge Alejandro Ortiz-Valdes, federal prisoner # 86843-380, appeals the
district court’s denial of his 18 U.S.C. § 3582(c)(2) motion to reduce his 70-
month sentence for possession of more than five kilograms of cocaine with
intent to distribute. Ortiz-Valdes sought a modification of his sentence based
on Amendment 782 to the Sentencing Guidelines.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-50113    Document: 00513788636     Page: 2   Date Filed: 12/07/2016


                                 No. 16-50113

      Ortiz-Valdes argues that the district court erred in refusing to reduce his
sentence because it did not properly consider the 18 U.S.C. § 3553(a) factors,
gave excessive weight to his criminal history and relevant conduct, and did not
adequately consider the other § 3553(a) factors or his mitigating arguments.
We review for abuse of discretion a district court’s decision whether to reduce
a sentence pursuant to § 3582(c)(2). United States v. Evans, 587 F.3d 667, 672
(5th Cir. 2009).
      The district court is not required to provide reasons for its denial of a
§ 3582 motion or to explain its consideration of the § 3553(a) factors and is
“under no obligation to reduce” a defendant’s sentence under § 3582(c)(2).
Evans, 587 F.3d at 673-74 (quote at 673). In the instant case, the record shows
that the district court gave due consideration to the § 3582(c) motion as a
whole, considered all of the § 3553(a) factors, and contemplated Ortiz-Valdes’s
mitigating arguments, including his positive post-sentence rehabilitation
efforts; thus, there is no abuse of discretion. See United States v. Henderson,
636 F.3d 713, 718 (5th Cir. 2011); Evans, 587 F.3d at 672-73; United States v.
Whitebird, 55 F.3d 1007, 1009-10 (5th Cir. 1995).
      Accordingly, the order of the district court is AFFIRMED.




                                       2